In an application for a rehearing, defendant complains that we have allowed plaintiff, on the amount awarded him, legal interest from judicial demand, and calls our attention to the fact that Division C of this court did not allow interest on an award against the Director General in Aymond v. Western Union Telegraph Co. et al., 91 So. 671, 151 La. 184, saying:
  "Of course, a judgment against the Director General of Railroads is a judgment against the United States, and therefore bears no interest, unless Congress shall allow therefor."
However, it may be said that Congress has made the necessary provision, for by Act March 21, 1918, § 10 (40 Stat. at Large, 451, 456 [U.S. Comp. St. 1918, U.S. Comp. St. Ann. Supp. 1919, § 3115 3/4j]), it is provided:
  "That carriers while under federal control shall be subject to all laws and liabilities as common carriers, whether arising under state or federal laws or at common law, except in so far as may be inconsistent with the provisions of this act or any other act applicable to such federal control or with any order of the President."
Since there is nothing in conflict with the allowance of legal interest from judicial demand, until paid, on a claim arising ex contractu, or even ex delicto, against the Director General, and since the laws of this state allow legal interest on all debts from the day they become due (C.C. art. 1938), and even on claims for damages, arising ex delicto, from judicial demand (Act 206 of 1916), it was not error for the court in this case, in view of the provision, from the act of Congress, above quoted, to allow legal interest from judicial demand, and the ruling of the court, in the *Page 1028 
Aymond Case, that such interest is not allowable against the Director General, is erroneous.
We have considered the remaining complaints made in the application for a rehearing herein. After so considering them, we have not found them well grounded.
Rehearing refused.